In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-1379
NORTHWESTERN MEMORIAL HOSPITAL,
                                                    Plaintiff-Appellee,
                                  v.


JOHN ASHCROFT, Attorney General of the United States,
                                                Defendant-Appellant.

                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
            No. 04 C 55—Charles P. Kocoras, Chief Judge.
                          ____________
     ARGUED MARCH 23, 2004—DECIDED MARCH 26, 2004
                          ____________




  Before POSNER, MANION, and WILLIAMS, Circuit Judges.
  POSNER, Circuit Judge. The government appeals from
an order by the district court quashing a subpoena com-
manding Northwestern Memorial Hospital in Chicago to
produce the medical records of certain patients on whom
Dr. Cassing Hammond had performed late-term abortions
at the hospital using the controversial method known
variously as “D & X” (dilation and extraction) and “intact D
& E” (dilation and evacuation). We accelerated briefing and
2                                                 No. 04-1379

argument, and now accelerate our decision, in view of the
pressures of time discussed later in the opinion.
  The subpoenaed records, apparently some 45 in number,
are sought for use in the forthcoming trial in the Southern
District of New York of a suit challenging the constitutional-
ity of the Partial-Birth Abortion Ban Act of 2003, Pub. L. No.
108-105, 117 Stat. 1201, 18 U.S.C. § 1531. See National
Abortion Federation v. Ashcroft, No. 03 Civ. 8695 (RCC), 2004
WL 540470 (S.D.N.Y. Mar. 17, 2004) (order denying sum-
mary judgment for plaintiffs). Dr. Hammond is one of the
plaintiffs in that suit and will also be testifying as an expert
witness. The district court held that the production of the
records is barred by regulations issued under the Health
Insurance Portability and Accountability Act of 1996
(HIPAA), Pub. L. 104-191, 110 Stat. 1936, and let us begin
there.
  Section 264 of HIPAA, 42 U.S.C. § 1320d-2 Note, directs
the Secretary of Health and Human Services to promulgate
regulations to protect the privacy of medical records, but
provides in subsection (c)(2) that such a regulation “shall
not supercede a contrary provision of State law, if the pro-
vision of State law imposes requirements, standards, or
implementation specifications that are more stringent than
the requirements, standards, or implementation specifi-
cations imposed under the regulation.” See also 45 C.F.R.
§ 160.203(b). A standard is “more stringent” if it “provides
greater privacy protection for the individual who is the
subject of the individually identifiable health information”
than the standard in the regulation. § 160.202(6).
  The particular focus of the appeal is an HHS regula-
tion entitled “Standard: Disclosures for Judicial and Admin-
istrative Proceedings,” § 164.512(e), which authorizes a
“covered entity” (such as Northwestern Memorial Hospital)
to disclose private health information in judicial or adminis-
No. 04-1379                                                  3

trative proceedings “in response to an order of a court.” §
164.512(e)(1)(i). The regulation also allows the disclosure of
such information in those proceedings “in response to a
subpoena, discovery request, or other lawful process,” §
164.512(e)(1)(ii), if the party seeking the information either
notifies the patient (or at least makes a good faith effort to
do so) or makes a “reasonable effort” to secure a qualified
protective order, that is, an order that prohibits the use or
disclosure of the information outside the litigation and
requires the return or destruction of the information at the
end of the litigation. 45 C.F.R. § 164.512(e)(1)(v).
   The district judge presiding over the case in New York
issued an order authorizing, although not directing, the
hospital to provide the records to the government after
redaction to remove information identifying the patients.
The parties agree that his order is an “order” within the
meaning of the “in response” provision. It hardly matters;
the government didn’t need such an order because it had
obtained a protective order, thus qualifying under the al-
ternative procedure for disclosure of medical records.
But under Illinois law, even redacted medical records are
not to be disclosed in judicial proceedings, with immaterial
exceptions. 735 ILCS 5/8-802; Department of Professional
Regulation v. Manos, 782 N.E.2d 237, 246-47 (Ill. 2002);
Parkson v. Central DuPage Hospital, 435 N.E.2d 140, 143-44
(Ill. App. 1982). The district court in our case ruled that the
Illinois law, because it sets a “more stringent” standard for
disclosure than the HIPAA regulation, trumps that regula-
tion by virtue of HIPAA’s supersession provision. So he
quashed the subpoena, precipitating this appeal.
   Although the issue is not free from doubt, we agree with
the government that the HIPAA regulations do not impose
state evidentiary privileges on suits to enforce federal law.
Illinois is free to enforce its more stringent medical-records
4                                                No. 04-1379

privilege (there is no comparable federal privilege) in suits
in state court to enforce state law and, by virtue of an
express provision in Fed. R. Evid. 501, in suits in federal
court (mainly diversity suits) as well in which state law
supplies the rule of decision. But the Illinois privilege does
not govern in federal-question suits, such as the suit in the
Southern District of New York. The enforcement of federal
law might be hamstrung if state-law privileges more strin-
gent than any federal privilege regarding medical records
were applicable to all federal cases. We say “might” not
“would” because some federal statutes authorize subpoenas
in terms that would override the HIPAA regulations. See,
e.g., 18 U.S.C. § 3486; In re Subpoena Duces Tecum, 228 F.3d
341 (4th Cir. 2000). But almost certainly there are gaps; and
we think it improbable that HHS intended to open such a
can of worms when it set forth a procedure for disclosure of
medical records in litigation—intended, that is, to be
regulating, actually or potentially (depending on other
statutory provisions regulating subpoenas), the litigation of
federal employment discrimination cases, social security
disability cases, ERISA cases, Medicare and Medicaid fraud
cases, Food and Drug Administration cases, and the numer-
ous other classes of federal case in which medical records
whether of the parties or of nonparties would not be
privileged under federal evidence law.
  All that 45 C.F.R. § 164.512(e) should be understood to do,
therefore, is to create a procedure for obtaining authority to
use medical records in litigation. Whether the records are
actually admissible in evidence will depend among other
things on whether they are privileged. And the evidentiary
privileges that are applicable to federal-question suits are
given not by state law but by federal law, Fed. R. Evid. 501,
which does not recognize a physician-patient (or hospital-
patient) privilege. Rule 501 in terms makes federal common
law the source of any privileges in federal-question suits
No. 04-1379                                                   5

unless an Act of Congress provides otherwise. We do not
think HIPAA is rightly understood as an Act of Congress
that creates a privilege.
  The purely procedural character of the HIPAA standard
for disclosure of medical information in judicial or adminis-
trative proceedings is indicated by the procedure for
disclosure in response to a subpoena or other process; the
notice to the patient must contain “sufficient information
about the litigation or proceeding in which the protected
health information is requested to permit the individual to
raise an objection to the court.” § 164.512(e)(1)(iii)(B). The
objection in court would often be based on a privilege—the
source of which would be found elsewhere than in the
regulations themselves.
  This conclusion is buttressed by a HIPAA regulation
which says that the “more stringent” clause applies only to
“individually identifiable health information,” § 160.203(b),
as opposed to “health information that does not identify an
individual and with respect to which there is no reasonable
basis to believe that the information can be used to identify
an individual.” § 164.514(a). Provided that medical records
are redacted in accordance with the redaction requirements
(themselves quite stringent) of § 164.514(a), they would not
contain “individually identifiable health information” and
the “more stringent” clause would fall away.
  As an alternative basis for quashing the subpoena, the
district judge undertook to craft a new federal common law
privilege for abortion records. He based this ruling on their
sensitivity, which he compared to that of psychotherapists’
treatment records, held privileged in Jaffee v. Redmond, 518
U.S. 1 (1996). The creation of new common law evidentiary
privileges is authorized by Fed. R. Evid. 501, and Jaffee is not
the only recent case in which the authority was exercised.
Goodyear Tire & Rubber Co. v. Chiles Power Supply, Inc., 332
6                                                 No. 04-1379

F.3d 976, 979-81 (6th Cir. 2003); In re Air Crash Near Cali,
Colombia, 959 F. Supp. 1529, 1533-35 (S.D. Fla. 1997), and
United States v. Lowe, 948 F. Supp. 97, 99-100 (D. Mass. 1996),
all created new privileges on the authority of Jaffee. But none
relates to medical records and we are reluctant to embark on
a case-by-case determination of the relative sensitivity of
medical records of different ailments or procedures. Most
medical records are sensitive, and many are as sensitive as
late-term abortion records, such as the records of AIDS
patients. Proceeding down the path taken by the district
court would inevitably result in either arbitrary line draw-
ing or the creation of an Illinois-type comprehensive
privilege for medical records. Northwestern Memorial
Hospital concedes that there is no federal common law
physician-patient privilege. It is not for us—especially in so
summary a proceeding as this litigation to quash the govern-
ment’s subpoena—to create one, whether all at once or by a
process of slow but inevitable additions to the sole category
recognized by Jaffee. Cf. University of Pennsylvania v. EEOC,
493 U.S. 182, 188-89 (1990); United States v. Nixon, 418 U.S.
683, 707-13 (1974); In re Witness Before Special Grand Jury
2000-2, 288 F.3d 289 (7th Cir. 2002); In re Sealed Case, 148
F.3d 1073, 1078-79 (D.C. Cir. 1998) (per curiam).
   The district court did not reach a further ground urged by
the hospital for quashing the government’s subpoena, which
is simply that the burden of compliance with it would
exceed the benefit of production of the material sought by
it. Fed. R. Civ. P. 45(c)(3)(A)(iv); Deitchman v. E.R. Squibb &
Sons, Inc., 740 F.2d 556, 563 (7th Cir. 1984); Roberts v.
Shawnee Mission Ford, Inc., 352 F.3d 358, 361-62 (8th Cir.
2003); Miscellaneous Docket Matter # 1 v. Miscellaneous Docket
Matter # 2, 197 F.3d 922, 926-27 (8th Cir. 1999); In re Sealed
Case, 162 F.3d 670, 673-74 (D.C. Cir. 1998). However, in
support of his ruling expanding the federal common law of
privilege to embrace the medical records of abortion
No. 04-1379                                                 7

patients, the judge made findings that are highly germane
to—indeed arguably dispositive of— the Rule 45(c) issue.
He pointed out that the “government seeks these records on
the possibility that it may find something therein which
would affect the testimony of Dr. Hammond adversely, that
is, for its potential value in impeaching his credibility as a
witness. What the government ignores in its argument is
how little, if any, probative value lies within these patient
records.” He contrasted the dearth of probative value “with
the potential loss of privacy that would ensue were these
medical records used in a case in which the patient was not
a party” and concluded that “the balance of harms resulting
from disclosure severely outweighs the loss to the govern-
ment through non-disclosure.”
  These findings were solidly based. The hospital had urged
both the lack of probative value of the records and the loss
of privacy by the patients. The government had responded
in generalities, arguing that redaction would eliminate any
privacy concern and that since Dr. Hammond had “made
assertions of fact about his experience and his patients that
plaintiffs are using to support their claim that, without a
health exception, the Act is unconstitutional,” the govern-
ment should be permitted to test those assertions; but the
government had not indicated what assertions these were or
how the records might bear on them. Although on appeal
the hospital repeated at length its reasons for believing that
the records sought by the government would have little or
no probative value, the government’s response in both its
opening brief and its reply brief remained vague to the
point of being evasive.
  At the oral argument we pressed the government’s lawyer
repeatedly and hard for indications of what he hoped to
learn from the hospital records, and drew a blank. (Contrary
to our usual practice, we did not limit the length of the oral
8                                                  No. 04-1379

argument.) The lawyer did suggest that if Hammond
testified that patients with leukemia are better off with the
D & X procedure than with the conventional D & E proce-
dure but the medical records indicate that not all abortion
patients with leukemia undergo D & X abortions, this
would both impeach Hammond and suggest that D & X is
not the only medically safe abortion procedure available to
pregnant women afflicted with leukemia. But such informa-
tion would be unlikely to be found in Hammond’s records,
given his strongly expressed preference for using the D & X
method in the case of patients in fragile health. The informa-
tion would be much more likely to be found in the records
of physicians who perform D & E rather than D & X abor-
tions on such women. Those records, however, the govern-
ment didn’t seek.
  We learned at argument for the first time that Dr.
Hammond has been deposed in the New York litigation.
The questions and answers in his deposition might illumi-
nate the relevance of the medical records for impeachment
of his testimony at the trial. But the government has made
no effort to make the deposition a part of the record.
   Ordinarily when a district judge has not addressed an
issue committed to his discretion, such as the balance of
benefit and burden in complying with a subpoena, e.g.,
Peate v. McCann, 294 F.3d 879, 884 (7th Cir. 2002); Deitchman
v. E.R. Squibb & Sons, Inc., supra, 740 F.2d at 563; Pamida, Inc.
v. E.S. Originals, Inc., 281 F.3d 726, 729 (8th Cir. 2002), and
the issue becomes critical to the disposition of the appeal,
the appellate court must remand to give the judge a chance
to exercise his discretion. Icicle Seafoods, Inc. v. Worthington,
475 U.S. 709 (1986). We do not follow that course, here,
however, for two reasons. The first is that the judge, in the
passages we quoted from his opinion, struck the bal-
ance—in other words, “weigh[ed the] competing hard-
No. 04-1379                                                    9

ships.” Deitchman v. E.R. Squibb & Sons, Inc., supra, 740 F.2d
at 563. True, he did so in the course of addressing a different
issue from whether Rule 45(c) required that the subpoena be
quashed; but, realistically, the result of a remand is foreor-
dained.
  The second reason is that with the trial in New York
scheduled to begin on March 29 and to last only four weeks,
the practical effect of a remand would be to moot the issue
of compliance with the subpoena. The time factor is unfortu-
nate, and is not the fault of the government (or of anyone
else, so far as appears). If time permitted a remand, the
judge would on remand examine the records, or at least a
sample of them, in camera, as in the parallel subpoena case
of Planned Parenthood Federation of America, Inc. v. Ashcroft,
No. C03-4872 PJH, 2004 WL 432222 (N.D. Cal. Mar. 5, 2004),
to determine whether they are likely to have any probative
value. Time does not permit. The government has not
suggested that the case be remanded if we reject the district
court’s grounds for quashing the subpoena. A remand
would be tantamount to mooting its appeal; in the govern-
ment’s words, “a remand would entirely frustrate the
Government’s interest in preparing a timely defense in the
New York trial, which will begin on March 29.” We take this
as a waiver of any objection to our weighing the hardships
ourselves, and we proceed to the weighing. See Beer Nuts,
Inc. v. Clover Club Foods Co., 805 F.2d 920, 923 n. 2 (10th Cir.
1986); McCord v. Bailey, 636 F.2d 606, 613 (D.C. Cir. 1980); cf.
International Ins. Co. v. Caja Nacional De Ahorro y Seguro, 293
F.3d 392, 401 (7th Cir. 2002); Dillard v. City of Greensboro, 213
F.3d 1347, 1355-57 (11th Cir. 2000).
  Like the district judge, we think the balance weighs in
favor of quashing the subpoena. The government does not
deny that the hospital is an appropriate representative of the
privacy interests of its patients. Parkson v. Central DuPage
Hospital, supra, 435 N.E.2d at 142. But it argues that since it
10                                               No. 04-1379

is seeking only a limited number of records and they would
be produced to it minus the information that would enable
the identity of the patient to be determined, there would be
no hardship to either the hospital or the patients from
compliance. The argument is unrealistic and incomplete.
What is true is that the administrative hardship of compli-
ance would be modest. But it is not the only or the main
hardship. The natural sensitivity that people feel about the
disclosure of their medical records—the sensitivity that
lies behind HIPAA—is amplified when the records are of a
procedure that Congress has now declared to be a crime.
Even if all the women whose records the government
seeks know what “redacted” means, they are bound to
be skeptical that redaction will conceal their identity from
the world. This is hardly a typical case in which medical
records get drawn into a lawsuit. Reflecting the fierce emo-
tions that the long-running controversy over the morality
and legality of abortion has made combustible, the Partial-
Birth Abortion Ban Act and the litigation challenging its
constitutionality—and even more so the rash of suits around
the country in which the Department of Justice has been
seeking the hospital records of abortion patients—have
generated enormous publicity. These women must know
that, and doubtless they are also aware that hostility to
abortion has at times erupted into violence, including
criminal obstruction of entry into abortion clinics, the fire-
bombing of clinics, and the assassination of physicians who
perform abortions.
  Some of these women will be afraid that when their
redacted records are made a part of the trial record in New
York, persons of their acquaintance, or skillful “Googlers,”
sifting the information contained in the medical records
concerning each patient’s medical and sex history, will put
two and two together, “out” the 45 women, and thereby
No. 04-1379                                                 11

expose them to threats, humiliation, and obloquy. As the
court pointed out in Parkson v. Central DuPage Hospital,
supra, 435 N.E.2d at 144, “whether the patients’ identities
would remain confidential by the exclusion of their names
and identifying numbers is questionable at best. The pa-
tients’ admit and discharge summaries arguably contain
histories of the patients’ prior and present medical con-
ditions, information that in the cumulative can make the
possibility of recognition very high.” In its opening brief, as
throughout the district court proceeding, the government
expressly reserved the right, at a later date, to seek the
identity of the patients whose records are produced. Pressed
at argument, the government’s lawyer abandoned the
reservation; but we do not know what would prevent
reconsideration should the government, the subpoena
having been enforced, discover that particular medical
records that it had obtained were incomplete, opaque, or
ambiguous.
  Even if there were no possibility that a patient’s identity
might be learned from a redacted medical record, there
would be an invasion of privacy. Imagine if nude pictures
of a woman, uploaded to the Internet without her consent
though without identifying her by name, were downloaded
in a foreign country by people who will never meet her. She
would still feel that her privacy had been invaded. The
revelation of the intimate details contained in the record of
a late-term abortion may inflict a similar wound.
   If Northwestern Memorial Hospital cannot shield its
abortion patients’ records from disclosure in judicial pro-
ceedings, moreover, the hospital will lose the confidence of
its patients, and persons with sensitive medical conditions
may be inclined to turn elsewhere for medical treatment.
It is not as if the government were seeking medical rec-
ords from every hospital and clinic that performs late-term
12                                               No. 04-1379

abortions, in which event women wanting assurance against
the disclosure of their records would have nowhere to turn.
It is Dr. Hammond’s presence in the New York suit as
plaintiff and expert that has resulted in the government’s
subpoenaing the records of Northwestern Memorial Hospi-
tal.
  The concerns that the hospital has articulated do not
necessarily justify withholding probative evidence from the
government; nor can the possibility that medical records of
abortion patients would yield evidence germane to the
constitutionality of the Partial-Birth Abortion Ban Act be
gainsaid. A nearly identical state predecessor of the Act was
invalidated by the Supreme Court in Stenberg v. Carhart, 530
U.S. 914 (2000), because it did not permit the D & X proce-
dure in cases in which it is required to protect the health of
the pregnant woman. Id. at 930-38. In response, the pream-
ble to the Act contains a finding that the procedure is never
required for health reasons. 117 Stat. 1201, § 2. The govern-
ment concedes as it must that this finding, although entitled
to respectful consideration, does not bind the courts. E.g.,
United States v. Morrison, 529 U.S. 598, 614 (2000); Turner
Broadcasting System, Inc. v. FCC, 512 U.S. 622, 665-66 (1994)
(plurality). The issue of medical necessity remains for
determination at the trial in New York, where Dr.
Hammond will testify that he believes there are situations
in which the D & X procedure is medically indicated. The
essential difference between that procedure and the conven-
tional D & E procedure is that in the latter procedure the
fetus is destroyed while it is still entirely within the womb,
while in the former procedure it is destroyed after the lower
extremities, and sometimes the torso, have emerged from
the womb and only the head remains inside. It is because
part of the fetus is outside the womb when the fetus is
destroyed that the supporters of the Act describe the D & X
procedure as “partial birth” abortion. Dr. Hammond and
No. 04-1379                                                  13

other D & X practitioners argue that because less of the fetus
is in the womb there is less danger of cutting the woman’s
tissues with the sharp knives used to dismember the fetus’s
body in the conventional D & E procedure and causing
hemorrhaging, and that if the woman is in fragile health
avoiding that danger is medically indicated.
  The merits of the dispute are for determination at trial.
The only issue for us is whether, given that there is a po-
tential psychological cost to the hospital’s patients, and a
potential cost in lost goodwill to the hospital itself, from the
involuntary production of the medical records even as
redacted, the cost is offset by the probative value of the
records. The district judge presiding at the trial has said that
the records are “relevant,” and no doubt they are—in the
attenuated sense in which nonprivileged materials may be
sought in discovery. “Relevant information need not be
admissible at the trial if the discovery appears reasonably
calculated to lead to the discovery of admissible evidence.”
Fed. R. Civ. P. 26(b)(1); see Oppenheimer Fund, Inc. v. Sanders,
437 U.S. 340, 350-52 (1978); CSC Holdings, Inc. v. Redisi, 309
F.3d 988, 995-96 (7th Cir. 2002). The trial judge has not
opined on the probative value of the records, which appears
to be meager.
   The government has had repeated opportunities to ar-
ticulate a use for the records that it seeks, and it has failed
to do so. What it would like to prove at the trial in New
York, to refute Dr. Hammond, is that D & E is always an
adequate alternative, from the standpoint of a pregnant
woman’s health, to the D & X procedure. But the govern-
ment has failed to explain how the record of a D & X
abortion would show this. And it is not as if Hammond had
relied on the medical records of his patients in preparing his
expert testimony. (Had he done so, the records would have
had to be disclosed to the government under Fed. R. Civ. P.
14                                                No. 04-1379

26(a)(2).) He doesn’t have the records, is not basing his
testimony on them, and so far as appears doesn’t even
remember them.
  None of the records is going to state that Dr. Hammond
said that he performed a D & X although he believed that a
D & E would be just as good. We thought the government
might be hoping to find in the records evidence that
Hammond had lied when he said he had performed a D &
X on a woman who had leukemia or a woman who had
breast cancer, but at argument the government disclaimed
any such suggestion. We’re still at a loss to understand what
it hopes to gain from such discovery. (We begged the
government’s lawyer to be concrete.) Of course, not having
seen the records, the government labors under a disadvan-
tage, although it has surely seen other medical records. And
of course, pretrial discovery is a fishing expedition and one
can’t know what one has caught until one fishes. But Fed. R.
Civ. P. 45(c) allows the fish to object, and when they do so
the fisherman has to come up with more than the govern-
ment has been able to do in this case despite the excellence
of its lawyers.
  The Partial-Birth Abortion Ban Act was passed, as we
said, in response to the Supreme Court’s decision in the
Stenberg case. Stenberg was one of a number of “first gen-
eration” partial-birth cases. The others were Hope Clinic
v. Ryan, 195 F.3d 857 (7th Cir. 1999) (en banc), vacated, 531
U.S. 1271 (2000); Planned Parenthood of Wisconsin v. Doyle,
162 F.3d 463 (7th Cir. 1998); Planned Parenthood of Greater
Iowa, Inc. v. Miller, 195 F.3d 386 (8th Cir. 1999); Little Rock
Family Planning Services, P.A. v. Jegley, 192 F.3d 794 (8th Cir.
1999); Summit Medical Associates, P.C. v. Pryor, 180 F.3d 1326
(11th Cir. 1999); Richmond Medical Center for Women v.
Gilmore, 144 F.3d 326 (4th Cir. 1998); Women’s Medical
Professional Corp. v. Voinovich, 130 F.3d 187 (6th Cir. 1997);
No. 04-1379                                                 15

Armstrong v. State, 989 P.2d 364 (Mont. 1999); WomanCare of
Southfield, P.C. v. Granholm, 143 F. Supp. 2d 827 (E.D. Mich.
2000); Rhode Island Medical Soc. v. Whitehouse, 66 F. Supp. 2d
288 (D.R.I. 1999), affirmed, 239 F.3d 104 (1st Cir. 2001) (per
curiam); Richmond Medical Center for Women v. Gilmore, 55
F. Supp. 2d 441 (E.D. Va. 1999), affirmed, 224 F.3d 337 (4th
Cir. 2000) (per curiam); Causeway Medical Suite v. Foster,
43 F. Supp. 2d 604 (E.D. La. 1999), affirmed, 221 F.3d
811 (5th Cir. 2000); A Choice for Women v. Butterworth, 54
F. Supp. 2d 1148 (S.D. Fla. 1998); Planned Parenthood of
Central New Jersey v. Verniero, 22 F. Supp. 2d 331 (D.N.J.
1998); Planned Parenthood of Central New Jersey v. Verniero, 41
F. Supp. 2d 478 (D.N.J. 1998), affirmed under the name
Planned Parenthood of Central New Jersey v. Farmer, 220 F.3d
127 (3d Cir. 2000); Eubanks v. Stengel, 28 F. Supp. 2d 1024
(W.D. Ky. 1998), affirmed, 224 F.3d 576 (6th Cir. 2000) (per
curiam); Midtown Hospital v. Miller, 36 F. Supp. 2d 1360
(N.D. Ga. 1997); Planned Parenthood of Southern Arizona,
Inc. v. Woods, 982 F. Supp. 1369 (D. Ariz. 1997); Evans v.
Kelley, 977 F. Supp. 1283 (E.D. Mich. 1997). In one of the
cases decided by this court, Hope Clinic v. Ryan, supra,
Dr. Hammond was both a plaintiff and an expert witness.
Hope Clinic v. Ryan, 995 F. Supp. 847, 849-50 (N.D. Ill. 1998).
Yet in none of these many cases, so far as either we or the
government is aware, was it so much as suggested that
patient records might contain information that would help
answer the question, crucial then as now, whether the D & X
procedure is ever medically necessary.
  Although Hammond is a plaintiff in the New York case,
presumably because he actually performs D & X abortions
and wants to be allowed to continue doing so, he will be
testifying as an expert medical witness. Of all experts who
testify in court, physicians are probably the most common.
Yet the government has cited to us no case before this one
in which medical experts’ patient records were used to im-
16                                               No. 04-1379

peach the expert (Langley v. Coughlin, No. 84 Civ. 5431 (LBS),
1989 WL 436675 (S.D.N.Y. June 19, 1989), rejected the
attempt, in a helpful discussion), though in malpractice
cases it is not uncommon to use redacted medical records
bearing on the defendant’s alleged negligence for impeach-
ment, as in Terre Haute Regional Hospital, Inc. v. Trueblood,
600 N.E.2d 1358 (Ind. 1992), and Todd v. South Jersey Hospital
System, 152 F.R.D. 676, 684-85 (D.N.J. 1993).
  Were the government sincerely interested in whether D &
X abortions are ever medically indicated, one would have
expected it to seek from Northwestern Memorial Hospital
statistics summarizing the hospital’s experience with late-
term abortions. Suppose the patients who undergo D & X
abortions are identical in all material respects (age, health,
number of weeks pregnant, and so on) to those who un-
dergo procedures not forbidden by the Partial-Birth Abor-
tion Ban Act. That would be potent evidence that the D & X
procedure does not have a compelling health rationale. No
such evidence has been sought, in contrast to the Planned
Parenthood case, supra, at Transcript 26 (Mar. 5, 2004). A
variant of the suggested approach would be to obtain a
random sample of late-term abortion records from various
sources and then determine, through good statistical
analysis, whether the patient characteristics that lead Dr.
Hammond to perform a D & X lead other physicians to
perform a conventional D & E instead, and whether there
are differences in the health consequences for these two
groups of women. If there are no differences, the govern-
ment might have a good defense of the Act. Gathering
records from Hammond’s patients alone will not be useful;
but if the government has other records (say, from VA
hospitals) already in its files, then records of Hammond’s
procedures might enable a useful comparison. The govern-
ment hasn’t suggested doing anything like that either. Its
motives in seeking individuals’ medical records remain
thoroughly obscure.
No. 04-1379                                                   17

  The question whether the D & X procedure is ever medi-
cally indicated will be resolved as a matter of legislative fact
not requiring the taking of trial-type testimony at all (see
Hope Clinic v. Ryan, supra, 195 F.3d at 885 (dissenting
opinion)), or will pivot on the clash of expert witnesses at
the New York trial, or perhaps, as suggested by Stenberg,
will be answered by some combination of these two ap-
proaches to determining facts. The medical records of expert
witnesses are irrelevant to the first inquiry; and, so far as we
can determine after having listened to the government’s
arguments at length, those records will not figure signifi-
cantly in the resolution of experts’ disagreements either.
   The fact that quashing the subpoena comports with
Illinois’ medical-records privilege is a final factor in favor of
the district order’s action. As we held in Memorial Hospital
for McHenry County v. Shadur, 664 F.2d 1058, 1061 (7th Cir.
1981), comity “impels federal courts to recognize state
privileges where this can be accomplished at no substantial
cost to federal substantive and procedural policy.” See also
United States v. One Parcel of Property Located at 31-33 York
Street, 930 F.2d 139, 141 (2d Cir. 1991) (per curiam). Patients,
physicians, and hospitals in Illinois rely on Illinois’ strong
policy of privacy of medical records. They cannot rely
completely, for they are not entitled to count on the state
privilege’s being applied in federal court. But in a case such
as this in which, so far as we can determine, applying the
privilege would not interfere significantly with federal
proceedings, comity has required us, not to apply the
Illinois privilege, but to consider with special care the
arguments for quashing the subpoena on the basis of
relative hardship under Fed. R. Civ. P. 45(c).
                                                     AFFIRMED.
18                                                No. 04-1379

   MANION, concurring in part, dissenting in part. I agree
with the court that HIPAA does not adopt state privilege
law in a federal question suit brought in federal court, but
rather Rule 501 of the Federal Rules of Evidence governs the
evidentiary privileges applicable in such suits. Opinion at 3-
4. I also agree that it is not for us to create a federal common
law physician-patient privilege where none exists, and that
the redacted medical records are not privileged. Opinion at
4-6. However, for several reasons, I disagree with the court’s
conclusion that enforcing the subpoena creates an undue
burden under Fed. R. Civ. P. 45(c)(3) (A)(iv). In passing
HIPAA, Congress recognized a privacy interest only in
“individually identifiable medical records” and not re-
dacted medical records, and HIPAA preempts state law in
this regard. The “de-identification” (redaction) of all
identifying information from the medical records and the
extensive protective order in place also eliminate any
privacy interest in the records. Additionally, not only are
the records in this case relevant, as the court acknowledges,
but they are highly probative of the underlying issue. Fi-
nally, contrary to the court’s conclusion that quashing the
subpoena occurs “at no substantial cost to federal substan-
tive and procedural policy,” both suffer greatly. This court
should enforce the subpoena. I therefore concur in part and
dissent in part.
  As the court recognizes, in section 264 of HIPAA,
Congress authorized the Secretary of Health and Human
Services to promulgate regulations to protect the privacy of
medical records. Opinion at 2 (citing 42 U.S.C. § 1320d-2
Note). Therefore, HIPAA and the related regulations
determine the privacy interests at stake. While tediously
detailed, these regulations appear to have thoroughly con-
sidered and resolved the privacy concerns expressed by the
hospital and the court.
No. 04-1379                                                     19

  Section 164.502, which sets forth the general rules for
the use and disclosure of “protected health information,”
provides that “[a] covered entity may not use or disclose
protected health information, except as permitted or re-
quired by this subpart or by subpart C of part 160 of this
subchapter.” 45 C.F.R. § 164.502(a). Before looking to the
various exceptions, the initial question is whether the in-
formation sought in this case is “protected health informa-
tion.” The regulations define “protected health information”
as “individually identifiable health information.” 45 C.F.R.
§ 160.103. Both Congress and HHS define “individually
identifiable health information” as information that “is
created or received by a health care provider, health plan,
employer, or health care clearinghouse; and relates to the
past, present, or future physical or mental health
or condition of an individual, the provision of health care to
an individual, or the past, present, or future payment for the
provision of health care to an individual, and—(i) identifies
the individual; or (ii) with respect to which there is a reasonable
basis to believe the information can be used to identify the
individual.” 42 U.S.C. § 1320d(6); 45 C.F.R. § 160.103 (empha-
sis added).
  In this case, the government seeks only redacted medical
records and agrees that all identifying information may be
removed before Northwestern makes the records available
for its review. Because the records will be redacted, they
will not identify the individual. Nor is there a reasonable
basis to believe that the information can be used to identify
the individual. Section 164.514(b) confirms the latter con-
clusion. Section 164.514(b)(2)(i) sets forth specific identifiers
which, if removed, “de-identify” the health records:
    (A) Names;
    (B) All geographic subdivisions smaller than a State,
    including street address, city, county, precinct, zip code,
20                                                 No. 04-1379

     and their equivalent geocodes, except for the initial
     three digits of a zip code if, according to the current
     publicly available data from the Bureau of the Census:
         (1) The geographic unit formed by combining all zip
         codes with the same three initial digits contains
         more than 20,000 people; and
         (2) The initial three digits of a zip code for all such
         geographic units containing 20,000 or fewer people
         is changed to 000.
     (C) All elements of dates (except year) for dates directly
     related to an individual, including birth date, admission
     date, discharge date, date of death; and all ages over 89
     and all elements of dates (including year) indicative of
     such age, except that such ages and elements may be
     aggregated into a single category of age 90 or older;
     (D) Telephone numbers;
     (E) Fax numbers;
     (F) Electronic mail addresses;
     (G) Social security numbers;
     (H) Medical record numbers;
     (I) Health plan beneficiary numbers;
     (J) Account numbers;
     (K) Certificate/license numbers;
     (L) Vehicle identifiers and serial numbers, including
     license plate numbers;
     (M) Device identifiers and serial numbers;
     (N) Web Universal Resource Locators (URLs);
     (O) Internet Protocol (IP) address numbers;
No. 04-1379                                                     21

    (P) Biometric identifiers, including finger and voice
    prints;
    (Q) Full face photographic images and any comparable
    images; and
    (R) Any other unique identifying number, characteristic,
    or code, except as permitted by paragraph (c) of this
    section;
45 C.F.R. § 164.514(b)(2)(i).
  Once these identifiers are redacted, the medical records
are no longer “individually identifiable health information.”
                        1
45 C.F.R. § 164.514(a). Under HIPAA and the imple--
menting regulations, there is no protected privacy interest
in non-identifiable health information. Again, the regula-
tions confirm this conclusion. 45 C.F.R. § 164.502(d)(2)
provides:
    Uses and disclosures of de-identified information. Health
    information that meets the standard and implemen-
    tation specifications for de-identification under
    § 164.514(a) and (b) is considered not to be individually
    identifiable health information, i.e., de-identified. The
    requirements of this subpart do not apply to information



1
   The government does not object to the removal of these identifi-
ers and in fact has consented to redaction beyond that required by
Section 164.514(b)(2)(i), for instance by agreeing that Northwest-
ern may delete the state of residence. The fact that the regula-
tions allow the disclosure of the patient’s state disproves North-
western’s assertion that, because the hospital is located
in Chicago, the patients could be identified since they would be
assumed to be from Illinois. Such an assumption is unreasonable
given that HIPAA allows for that very disclosure, while still
treating the records as de-identified. But in any event, the
government does not request that information.
22                                                   No. 04-1379

     that has been de-identified in accordance with the
     applicable requirements of § 164.514 . . . .
45 C.F.R. § 164.502(d)(2) (emphasis added).
  Because the government seeks only redacted records that
are not individually identifiable, under HIPAA there is
no privacy interest in those records. However, even if the
records were “individually identifiable,” they would still be
subject to the general privacy rules governing use and
disclosure of protected health information set forth in
§ 164.502. As noted above, the privacy protection afforded
in that section provides several exceptions. 45 C.F.R.
§ 164.502(a) (“A covered entity may not use or disclose pro-
tected health information, except as permitted or required
by this subpart or by subpart C of part 160 of this sub-
chapter.”) (emphasis added). Of relevance here is 45 C.F.R. §
164.512(e)(1)(i), which authorizes the disclosure of protected
health information pursuant to a court order. In this case,
the government obtained a court order authorizing the
disclosure of the medical records. Under the regulations,
such an order negates any need to redact identifying
              2
information. 45 C.F.R. § 164.512(e)(1)(i). Yet, as the govern-
ment stressed at oral argument, it has no need for, nor
desire to know, the individual identities of the patients.
Therefore, it is only seeking the relevant redacted medical
records. Such redacted records are afforded no privacy
protection under HIPAA, logically so because the redacted


2
  As the court also recognizes, the government did not need a
court order in this case because it obtained a protective order se-
curing the confidentiality of the redacted records. Opinion at 3.
Thus, the government complied with the privacy protections es-
tablished by HIPAA in three independent ways: by obtaining a
court order; by obtaining a protective order; and by seeking only
redacted records.
No. 04-1379                                               23

records have no identifiably private information to expose.
And although Illinois law has adopted an expansive view of
privilege that includes redacted medical records, as the
court recognizes, Illinois law does not govern this question.
  That should end the inquiry. But instead the court resur-
rects the privacy question through the “undue burden”
language of Fed. R. Civ. P. 45(c)(3)(A)(iv). Rule 45(c)(3)
(A)(iv) provides that a court may quash or modify a sub-
poena if it “subjects a person to undue burden.” Fed. R. Civ.
P. 45(c)(3)(A)(iv). In the court’s view, compliance with the
subpoena would impose an undue burden (i.e. “potential
psychological cost”) on the women whose redacted records
were subpoenaed. Such an undue burden exists, according
to the court, because the potential loss of privacy outweighs
the probative value of the medical records. See opinion at 7
(stating that the Illinois district court’s finding that the
“potential loss of privacy that would ensue were these
medical records used in a case in which the patient was not
a party . . . outweighs the loss to the government through
non-disclosure” is “solidly based”). This conclusion is
wrong on several levels.
  Initially, to reiterate, HIPAA and the implementing
regulations recognize that there is no loss of privacy where
the medical records are redacted (or in HIPAA jargon, “de-
identified”). Nor is it reasonable to believe that the uni-
dentified 45 women have acquaintances who “will put two
and two together, ‘out’ the 45 women, and thereby expose
them to threats, humiliation, and obloquy.” Opinion at 11.
In fact, there is no reason to believe that the women them-
selves have any idea that their records are among the few
sought by the government in this case. But even if they
24                                                    No. 04-1379
       3
knew, no one else ever would, because all of the informa-
tion that could reasonably be used to identify them will be
redacted, see 45 C.F.R. § 164.514(b)(2)(i), and none of the
information—not even the redacted non-identifying
information—will ever be made public, much less paraded
in court or placed on the Internet within the reach of
“skillful ‘Googlers’.” Opinion at 11. That is guaranteed by
the additional security of the protective order entered in this
case in the Southern District of New York. See, e.g.,
Reproductive Serv., Inc. v. Walker, 439 U.S. 1307, 1308 (1978)
(Brennan, J., in chambers) (dissolving stay of subpoena
seeking abortion records of non-party patients on condition
that patient names were redacted and parties agreed to a
protective order to ensure privacy of all patients).
  The court’s erroneous conclusion that a privacy interest
exists in the redacted documents leads to the unnecessary
attempt to assess the probative value of the evidence.
Notably, the district court (Judge Kocoras) did not reach the
undue burden of compliance issue of Fed. R. Civ. P.
45(c)(3)(A)(iv). In the interest of time, with the trial date
at hand, the court bypasses a remand and accepts the
district court’s findings on the privilege issue and applies
them to the undue burden question. It then in effect agrees
with the district court that there is little if any probative
value in the requested documents. Based on the complaint,
Dr. Hammond’s declaration, the congressional findings
when it passed the law, and the arguments made by the
government and the hospital (both very limited since priv-


3
   Notwithstanding the court’s discussion of the notice procedures
of HIPAA, see opinion at 5, HIPAA does not require notice where
a court order authorizes disclosure, 45 C.F.R. § 164.512(e)(1),
where there is a protective order in place, 45 C.F.R.
§ 164.512(e)(1)(ii)(B), or where the records are redacted, 45 C.F.R.
§ 164.502(d)(2).
No. 04-1379                                                 25

ilege, not probative value, was the issue argued below),
there is significant probative value. But that is not for us to
decide, as the probative value of the evidence has already
been determined. District Court Judge Casey, who is pre-
siding over the underlying case, believes the information
is relevant, so much so that he has indicated that if it is
not produced, he would consider lifting the stay and dis-
missing the case (or at least dismissing Dr. Hammond from
the case). This should also make clear that Judge Casey
believes the evidence is not just relevant “in the attenuated
sense,” opinion at 13, but highly probative to the difficult
question he will face starting on March 29. If any deference
is owed, it is to the presiding judge—the judge who handled
this case pre-trial and who knows the arguments presented
by both sides, and the judge who will need all (non-privi-
leged) relevant evidence available to allow him to make the
necessary factual findings to determine this difficult and
contentious constitutional case.
   However, while recognizing that “[t]he merits of the dis-
pute are for determination at trial,” opinion at 13, the court
nonetheless interjects its own theory of the case and its
own judgment of the probative value of the evidence. For
instance, the court states: “What [the government] would
like to prove at the trial in New York, to refute Dr.
Hammond is that D & E is always an adequate alternative,
from the standpoint of a pregnant woman’s health, to the D
& X procedure. But the government has failed to explain
how the record of a D & X abortion would show this.”
Opinion at 13-14. But the government’s document request
was not so structured: The government did not ask for
the records of the D & X abortions identified by Dr.
Hammond, but rather requested the redacted medical rec-
ords of patients who had abortions—both the D & E and
D & X variety—for the reasons asserted by Dr. Hammond
as justifying a partial-birth abortion. For instance, Dr.
26                                               No. 04-1379

Hammond stated that he sometimes performed abortions
for women to protect their health after they learned that
“their fetuses have anomalies that are often quite severe.”
Declaration ¶ 4. The government requested the patient
records for 2003 of any women who had an abortion during
         th     th
their 19 or 20 week of pregnancy, (whether partial-birth
or D & E) for that reason. Interrogatories 1 at 3; Document
Request at 7. As the government explained at oral argu-
ment, those records are highly relevant to the question of
medical necessity because, if they show that Dr. Hammond
did not regularly perform partial-birth abortions under
those circumstances, that would demonstrate that Dr.
Hammond does not believe a partial-birth abortion is
necessary to protect the women’s health. Of course, there
could be some variations in the medical conditions of
the individual cases that explain why Dr. Hammond used
a different method, but Dr. Hammond remembers few,
if any, of the circumstances surrounding the abortions.
Opinion at 14. Thus, the only way the government (and
the trial judge) can assess Dr. Hammond’s contention that
partial-birth abortions are medically necessary to protect the
women’s health is to review the medical records of the
patients with the conditions that Dr. Hammond referenced.
  The court rejects this theory, stating: “But such informa-
tion would be unlikely to be found in Hammond’s records,
given his strongly expressed preference for using the D & X
method in the case of patients in fragile health. The in-
formation would be much more likely to be found in the
records of physicians who perform D & E rather than D & X
abortions on such women. Those records, however, the
government didn’t seek.” Opinion at 8. But that is exactly
the point: The government does not know what is to be
found in Dr. Hammond’s medical records. It only knows
what could be found there—evidence that, notwithstanding
Dr. Hammond’s declaration that he strongly prefers using
No. 04-1379                                                27

the D & X method of abortion on patients in fragile health,
in practice, he does not use that procedure. Such evidence
would be highly probative, as the court itself implies by
recognizing it “would be unlikely to be found in Hammond’s
records given his strongly expressed preference for using
the D & X method.”
   In fact, the relevance here cannot be overstated: Congress
made explicit findings that a partial-birth abortion is never
medically necessary to protect a women’s health. Yet,
Dr. Hammond claims Congress was wrong. The court con-
cisely lays out Dr. Hammond’s argument: In a D & X (par-
tial-birth) abortion, the fetus “is destroyed after the lower
extremities, and sometimes the torso, have emerged from
the womb and only the head remains inside,” and this,
according to Dr. Hammond is safer then the D & E proce-
dure, where “the fetus is destroyed while it is still entirely
within the womb . . . . ” Opinion at 13. Dr. Hammond seeks
to testify accordingly, and it is therefore imperative that
the government be able to determine the veracity of his
testimony. There is no better way than by determining if Dr.
Hammond’s actual practice supports his testimony. And
this is not a question only of impeachment, but rather
concerns the heart of this case.
   Moreover, as the government explained during oral argu-
ment, the medical records are highly relevant to its case
because its experts must be able to review Dr. Hammond’s
files to determine whether, in their expert opinion, a D & X
procedure was the most appropriate procedure, as Dr.
Hammond claims. The court recognizes that the need for a
health exception to the ban in the Partial-Birth Abortion Ban
Act “will pivot on the clash of expert witnesses at the New
York trial, . . . .” Opinion at 17. Yet, the court refuses to
recognize the importance of the redacted records to the
28                                                   No. 04-1379

government’s case, even after the government explained the
need for its experts to review the files to form independent
expert opinions.
  The medical records are also highly relevant to a sec-
ond congressional finding, namely, that a “partial-birth
abortion poses serious risks to the health of a woman un-
dergoing the procedure.” 117 Stat. 1201. Congress detailed
numerous risks it found posed by partial-birth abortions.
Although the government did not point this out during oral
argument, Northwestern’s attorney alerted the court to the
fact that the medical records will show whether there were
any complications from the abortion, and this evidence is
                                                             4
highly probative to the underlying constitutional challenge.
  The court also questions whether the government sin-
cerely wants to determine “whether D & X abortions are
ever medically indicated,” because the government did not
seek summary statistics of all circumstances in which such
abortions are performed. Opinion at 16. But as the govern-
ment pointed out at oral argument, it was trying to limit the
burden on Northwestern by confining its document request
to those specific situations where Dr. Hammond claimed a
partial-birth abortion was necessary to preserve the
mother’s health. See Fed. R. Civ. P. 45(c)(1) (“A party or
attorney responsible for the issuance and service of a sub-
poena shall take reasonable steps to avoid imposing undue



4
    Northwestern also acknowledged another point of relevancy
during questioning: When asked whether the records could
possibly demonstrate that the woman’s life—and not just her
health—was at risk, Northwestern’s attorney responded, “yes, but
that would help the other side.” This case is not about sides, but
about the document request, and providing the district court with
the evidence it needs to resolve the constitutional question before
it.
No. 04-1379                                                     29

burden or expense on a person subject to that subpoena.”).
And it succeeded, maybe even better than the government
had hoped: During oral argument, the government learned
for the first time that there are only 45 records that satisfy its
document request. Given that Dr. Hammond stated in his
declaration that he performs, teaches or supervises about
300 abortions a year, and that the government sought the
records for a two- to three-year time frame, it probably
surprised the government to learn that there were only 45
relevant records, with the rest apparently unrelated to the
mother’s or fetus’s health.
   In any event, the limited scope of the document request,
and the government’s agreement to redact the records—
something not required by HIPAA—if anything, refute any
questioning of the government’s motives or the court’s
implication that the government is on a fishing expedition.
Opinion at 14. Although contradictory, the court also chas-
tises the government for not asking for enough records,
implying that since the government did not ask for all
relevant documents, the documents it did request were
somehow less than relevant. Granted, there were many
more relevant records that the government did not seek, but
the government should not be impugned for prudently
limiting its document request to those few medical records
                                    5
Dr. Hammond directly referenced.


5
   The court also charges the government with being evasive on
the question of the probative value of the medical documents.
Opinion at 7. It is true that the government’s main focus was not
on the probative value of the medical records, but that is neither
surprising nor nefarious, given the arguments below and the
district court’s ruling. The district court in this case ruled that
Illinois privilege law governed and not HIPAA. The question of
the relevance and probative value of the documents was not
                                                    (continued...)
30                                                    No. 04-1379

  That brings us back to the question of undue burden,
which, along with HIPAA, should have been the focus of
the narrow question before the district court and this court
in this case. Under Rule 45, a court may quash a subpoena
where it creates an undue burden. There is no such burden



(...continued)
central to the question of whether Illinois privilege law applied.
This court appropriately reversed the district court on the
privilege issue without delving into the question of relevance.
Thus, it is not surprising that the government’s opening brief did
not focus on the relevancy of the documents. Moreover, although
Northwestern argued below that the documents were not relevant,
it did so in the context of arguing for a federal common law doctor-
patient privilege. On appeal, the government did not need to
argue relevancy to address that legal issue, and in fact, this court
again appropriately rejected the idea of a federal common law
privilege without addressing the question of relevance. Relevance
only became relevant once the court discounted the import of
HIPAA de-identification and looked to a balancing test under Rule
45(c)(3)(A)(iv). Again, that the government’s opening brief did not
focus on this question is not surprising given that Northwestern’s
Rule 45(c)(3)(A)(iv) undue burden argument below was limited to
three short paragraphs, and the only tangential reference to
relevance in its opening brief came from this sentence: “The
Attorney General’s subpoena is an unacceptable intrusion into the
privacy of the Hospital’s patients, promising no significant
contribution to the ascertainment of truth in NAF v. Ashcroft.”
Memorandum in Support of Northwestern Memorial Hospital’s
Motion to Quash Subpoena at 20. After Northwestern changed
direction on appeal, to argue that the production of the records
constituted an undue burden because the records were not
relevant, the government responded at length in its reply brief.
See Appellant’s Reply Brief at 8-11. At oral argument, the
government also elaborated on the relevance of the documents,
not in a vague or evasive way, but by specifically demonstrating
that the medical records are both relevant and highly probative of
the issues in the underlying case. See supra at 26-29.
No. 04-1379                                                       31

in this case because HIPAA establishes that there is no
privacy interest in redacted records and those records are
highly relevant to the constitutional challenge to the Partial
Birth Abortion Ban Act. The only burden identified by the
court seems to be a “potential psychological cost.” Opinion
at 13. Even assuming that is the kind of “burden” Rule 45
contemplates, reliance on that as a burden in effect creates
                               6
a privilege where none exists.
   Finally, contrary to the court’s conclusion, quashing the
subpoena in this case does come at a “substantial cost to
federal substantive and procedural policy.” The court’s rul-
ing may well be the death knell for Dr. Hammond’s claim,
as the district court made clear that it believed the records
relevant and that it would consider dismissing the case
if the records were not produced. Given that the govern-
ment cannot adequately cross-examine Dr. Hammond, the
district court would be well within its rights to bar
Dr. Hammond’s testimony, which will not only harm his
case, but also the other plaintiffs’. The court’s decision also
comes at a substantial cost to the federal policy adopted by
HIPAA. Lastly, and most significantly, it comes at a cost to


6
   Northwestern does not claim that it is an undue burden to
comply with the subpoena because it is too costly, difficult or time-
consuming to produce the redacted records, only that it may
negatively impact its reputation with past and future patients.
The court agrees, calling it a “potential cost in lost goodwill,”
opinion at 13, because Northwestern “will lose the confidence of
its patients, and persons with sensitive medical conditions may be
inclined to turn elsewhere for medical treatment.” Opinion at 12.
However, this is not an authentic “cost,” because the same federal
regulations apply equally to all hospitals. These regulations put
all hospitals on the same footing, thus negating any basis for a
patient rejecting a hospital’s care because a federal court orders
the production of redacted records pursuant to a federal regula-
tory standard.
32                                               No. 04-1379

the truth of Congress’ findings that a partial-birth abortion
is never necessary to protect a woman’s health and poses
significant health risks, and to the constitutionality of such
a law. For these and the foregoing reasons, I would enforce
the subpoena to produce the designated records.


A true Copy:
        Teste:

                          _____________________________
                           Clerk of the United States Court of
                             Appeals for the Seventh Circuit




                    USCA-02-C-0072—4-6-04